Citation Nr: 9923961	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-10 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
reimbursement for or payment of the cost of non-VA medical 
services rendered from December 1996 through February 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to August 
1969.  

The Board of Veterans' Appeals (Board) notes that in 
materials received at the Board in June 1999 the veteran 
raised an additional claim of entitlement to reimbursement 
for non-Department of Veterans Affairs (VA) medical services 
rendered in December 1998.  To date, it does not appear that 
the Medical Administration Service (MAS) has addressed that 
claim, nor is there a Notice of Disagreement expressing the 
veteran's dissatisfaction with the MAS's failure to 
adjudicate that claim.  Accordingly, the Board has no 
jurisdiction to adjudicate that claim but instead refers it 
to the MAS for appropriate action.  Ledford v West, 136 F. 3d 
776, 779-80 (Fed. Cir. 1998); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  

In addition, in the materials received by the Board from the 
veteran in June 1999 the veteran argues that VA should 
provide the care he requires for his service-connected Non-
Hodgkin's Lymphoma in his community on a fee basis, as VA has 
provided other non-VA care on a fee basis in his community in 
the past, the care he needs is available in his community at 
non-VA facilities, the Seattle VA facility is not feasibly 
available either due to his inability to travel a long 
distance or due to adverse weather conditions, and the Walla 
Walla VA facility is too far away and cannot provide the care 
he requires.  The Board construes those arguments to assert a 
claim of entitlement to the treatment in question on a fee 
basis.  The materials in the folder labeled "VAMC Appeals 
Records" indicate that the veteran has been authorized to 
receive treatment in his community on a fee basis in the 
past.  However, it does not appear that to date the MAS has 
adjudicated the veteran's claim that he should be afforded 
radiation and chemotherapy for his Non-Hodgkin's Lymphoma in 
his community.  As with the claim for reimbursement arising 
out of the December 1998 non-VA treatment noted above, the 
Board refers this claim to the MAS for appropriate action.  



FINDINGS OF FACT

1.  Service-connection is in effect for several disabilities, 
including Non-Hodgkin's Lymphoma, and has been rendered 
totally disabled due to his service-connected disabilities 
since 1990.  

2.  The medical treatment administered beginning in December 
1996 and ending in February 1997 was not required by an 
emergency.   

3.  VA medical facilities were feasibly available to provide 
the treatment administered between December 1996 and February 
1997.  


CONCLUSION OF LAW

The criteria for reimbursement for or payment of the cost of 
unauthorized non-VA medical services rendered between 
December 1996 and February 1997 have not been met and 
reimbursement or payment is, therefore, not warranted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board has reviewed the relevant materials found in the 
veteran's claims folder, the 
Counseling/Evaluation/Rehabilitation folder, and a folder 
labeled "VAMC Appeal Records."  The veteran has the 
following service-connected disabilities:  Non-Hodgkin's 
Lymphoma, rated 100 percent disabling from October 1996; 
depression and fibromyalgia, each rated 30 percent disabling; 
left eye cataract and right eye corneal scar, each assigned 
noncompensable disability ratings; bilateral peripheral 
neuropathy of the legs, each rated 10 percent disabling; and 
bilateral peripheral neuropathy of the arms, each assigned 
noncompensable ratings.  Basic eligibility has been 
established for Chapter 35 Dependents' Educational Assistance 
benefits, and he has been found entitled to special monthly 
compensation.  

The veteran asserts that VA should assume financial 
responsibility for medical care administered at non-VA 
facilities in Yakima, Washington.  The materials before the 
Board do not include a written request for reimbursement for 
non-VA medical expenses, but do include a printout of several 
entries that include requests for authorization for an 
echocardiogram by Dr. G at Yakima Heart Center on December 
1996, and for further evaluation and treatment of the 
veteran's Non-Hodgkin's Lymphoma by means of radiation and 
chemotherapy.  Another entry in which it appears VA denied a 
request that it assume financial responsibility for non-VA 
medical expenses is dated December 27, 1996, and indicates 
Venture Medical requested payment for the veteran's 
ambulatory infusion pump for administering his chemotherapy.  
An additional entry indicates that the veteran's 
representative asked VA to assume financial responsibility 
for the veteran's upcoming chemotherapy at Yakima Valley 
Memorial Hospital on January 7, 1997.  That request was 
denied on the next day when Dr. B called for a response, and 
Dr. B was told the veteran had been advised to obtain that 
treatment from the Seattle VA medical facility.  Finally, 
with regard to an appointment the veteran had with Dr. B in 
February, VA refused financial responsibility for a bill the 
veteran indicated was not related to his chemotherapy, which 
he reported was completed "about a month ago," but that the 
bill was for refilling and maintenance of the implantable 
pump or reservoir under chemotherapy administration.  

In a letter dated in January 1997, the Chief of the Medical 
Administration Service (MAS), at the Walla Walla VA Medical 
Center denied the veteran's request for reimbursement, as 
those services sought could have been treated within VA 
facilities, and notified him of that decision and of his 
appellate rights in that regard.  The veteran commenced this 
appeal by filing a Notice of Disagreement in January 1997, 
asserting that he is housebound and unable to travel to a VA 
facility for treatment.  

In letters dated later in January 1997, the MAS also declined 
financial responsibility for services rendered on December 
16, 1996, totaling $788, and for $96.20 for services rendered 
on January 15, 1997.  The reasons provided for the denials 
were that the services were not pre-approved, and 
chemotherapy in the community was denied because services 
were available at the VA.  Copies of those letters, as well 
as appellate rights, were sent to the veteran by the MAS.  

In a Statement of the Case provided to the veteran in March 
1997, the MAS explained that under 38 C.F.R. § 17.80, 
reimbursement for the expenses of non-VA medical care not 
previously authorized was available for a veteran with, and 
for, a disability adjudicated service-connected in a medical 
emergency when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand or 
to obtain prior VA authorization would not have been 
reasonable, sound, wise or practicable, or treatment had been 
or would have been refused.  A medical emergency exists when 
delay would have been hazardous to life or health.  The MAS 
also noted that 38 C.F.R. § 17.80a limits payment or 
reimbursement of the cost of emergency hospital care and 
medical services not previously authorized to the date on 
which the emergency ended.  The MAS explained that the 
veteran's chemotherapy proposed to be administered at Yakima 
Valley Memorial Hospital and by Dr. B could have been 
accomplished reasonably and economically by VA, and that the 
veteran was so advised by telephone in December 1996, but 
chose instead to receive the non-VA medical care despite 
being informed that VA would not reimburse him for the 
expense of that care.  The Board notes that the regulations 
have been renumbered, but the text is basically the same.  

The veteran perfected his appeal by filing a VA Form 1-9, 
Appeal to Board of Veterans Appeals, in April 1997, in which 
he argued the treatment he sought in December 1996 was of an 
emergency nature, the condition was life threatening as it 
severely impaired his ability to breathe, there were no VA 
facilities feasibly available as he was unable to travel the 
more than 100 miles to the nearest VA facility.  The veteran 
asserts that all treatment received from December 1996 to 
March 1997 was for his service-connected Non-Hodgkin's 
Lymphoma.  In May 1999 he was advised that his claims folder 
was being transferred to the Board for appellate 
consideration.  

In June 1999 the Board received additional evidence from the 
veteran consisting of several items of correspondence in 
which he explained that on December 22, 1998, he was refused 
non-VA medical care in Yakima by the Walla Walla MAS, and so 
on December 24, 1998 he went to the Seattle VAMC, 
approximately 150 miles from his home, and was refused 
treatment for his Non-Hodgkin's Lymphoma at that facility 
because the clinic was closed.  He returned home and was 
forced to seek non-VA treatment in Yakima, and was eventually 
hospitalized there on December 27, 1998, for testing and 
treatment.  He was discharged the next day, and returned for 
treatment to the Seattle VAMC on December 29, 1998, but was 
again denied treatment, this time because he was or should 
have been receiving non-VA care in Yakima.  A gentleman who 
drove the veteran to the Seattle VAMC on December 29, 1998, 
acknowledged that he witnessed the fact that the veteran was 
refused treatment at that facility on that date.  The veteran 
also reported that on other occasions he was unable to get to 
the Seattle VAMC because of record snowfalls that closed the 
mountain pass he had to cross to get there.  He asserted that 
the Walla Walla VAMC, also approximately 150 miles from his 
home, could not have treated him because that facility had no 
oncology unit.  


Analysis

The law provides that the Secretary may, under such 
regulations as the Secretary shall prescribe, reimburse 
veterans entitled to hospital care or medical services under 
this chapter for the reasonable value of such care 
administered by non-VA facilities where the care was rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and the care was required 
for the veteran's service-connected disability; and VA or 
other Federal facilities were not feasibly available and an 
attempt to use them beforehand would not have been 
reasonable, sound wise or practical.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998).  

In this case, the veteran is service-connected for several 
disabilities discussed above, and the evidence suggests that 
the non-VA treatment administered from December 1996 through 
February 1997 for which he wishes VA to assume financial 
responsibility was for his service-connected Non-Hodgkin's 
Lymphoma.  Accordingly, it appears one of the three 
requirements for establishing entitlement to reimbursement 
have been met, namely, 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. 
§ 17.120(a) (1998).  

However, the veteran argues the care was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The records contained in the 
VAMC folder reveal that a VA physician, Dr. S, concluded on 
December 10, 1996, that that was not the case, and that the 
veteran could have received the necessary treatment at a VA 
facility.  Based on the forgoing, the Board finds that the 
requirement that the treatment was rendered in a medical 
emergency has not been met.  38 U.S.C.A. § 1728(a)(1); 
38 C.F.R. § 17.120(b).

Finally, with regard to whether the veteran has established 
that VA or other Federal facilities were not feasibly 
available to provide the required care, the Board also notes 
Dr. S's opinion that the care could have been provided by the 
Seattle VAMC.  The claims folder also contains statements 
from Dr. G and Dr. B that indicate the veteran was in 
December 1996 receiving intensive treatment for his Non-
Hodgkin's Lymphoma and would be required to continue such 
care in the future.  They do not opine, however, that such 
care had to have been administered at a non-VA facility.  In 
light of the fact that the record does not contain medical 
evidence that contradicts Dr. S's opinion that the non-VA 
care was not required due to a medical emergency and that VA 
facilities were not feasibly available to administer it, the 
Board finds the remaining criterion for establishing 
entitlement to reimbursement for the care has not been met.  
38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(c).  



ORDER

Entitlement to reimbursement for or payment of non-VA medical 
care administered from December 1996 through February 1997 
has not been established.  



		
	V.L. Jordan
	Member, Board of Veterans' Appeals



 

